Exhibit 10

LEASE BETWEEN METROPARK, LTD AND ISSUER DATED JANUARY 1, 2017

LEASE

This Indenture of Lease, effective as of the first day of January, 2017, by and
between Capital Properties, Inc., a Rhode Island corporation (hereinafter
referred to as “Landlord”) and Metropark, Ltd., a Rhode Island corporation
(hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, Landlord is the owner of those certain tracts or parcels of land
located in, or adjacent to, the Capital Center District in the City of
Providence, Rhode Island, known as Lots 3E, 3W, 4E, 4W and a portion of Lot 20,
as described on the plan attached hereto as Exhibit A (collectively, such
parcels being hereinafter referred to as the “Premises”); and

WHEREAS, Landlord is prepared to lease the Premises to Tenant for use for
surface parking; and

WHEREAS, Tenant desires to lease the Premises for surface parking from the
Landlord.

NOW, THEREFORE, in consideration of the promises and agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency
whereof is hereby acknowledged, Landlord and Tenant agree as follows:

1. Premises. For and in consideration of the rents hereinafter reserved by
Landlord and the covenants, terms and agreements hereinafter contained on the
part of Tenant, its legal representatives, successors and assigns to be paid,
kept and performed, Landlord does hereby demise, lease, rent and let to Tenant
and Tenant does hereby take and hire the Premises from Landlord upon and subject
to the terms and conditions hereinafter contained. The term “Premises” refers to
all the lots described above. The term “Particular Parking Lot” refers to,
respectively, each of the following parking lots/areas: (a) Lots 3E and 4E (Park
Row East), (b) Lots 3W and 4W (Park Row West), and (c) above-described portion
of Lot 20 (Steeple Street).

2. Term and Termination.

2.1 Term. To have and to hold the Premises unto Tenant, its successors and
assigns, for an initial term beginning on January 1, 2017 and ending on
December 31, 2026, with the right to extend the term for an additional five
(5) years (from January 1, 2027 to December 31, 2031) provided that Tenant gives
Landlord written notice of such election not later than nine (9) months prior to
the expiration of the initial term, and provided that



--------------------------------------------------------------------------------

Tenant is not in default under this Lease (beyond any applicable notice and cure
periods) at the time such notice is given or at the time the extension term
would otherwise begin. Such extension term, if any, shall be on the same terms
and provisions of this Lease, including without limitation the Base Rent (which
will continue to escalate as provided in Section 3.2 hereof) and Percentage
Rent, but there would be no further extension right.

2.2 Landlord’s Right to Terminate. Landlord at any time and from time to time
shall have the right to terminate this Lease as to the whole or any part of the
Premises for purposes of selling or otherwise leasing all or any part of the
Premises for development by giving Tenant thirty (30) days prior written notice
specifying the portion of the Premises to which Landlord is exercising its right
of termination, and this Lease shall terminate as to the portion of the Premises
described in such notice on last to occur of (a) the termination date as set
forth in such notice and (b) the date of transfer of title or possession to the
Premises. Landlord shall not have the right to terminate this Lease in whole or
in part in order for Landlord to develop, own or operate any portion of Premises
solely for commercial parking not part of or integral to any further development
in the Capital Center District in Providence or with respect to Lot 20. Further,
Landlord agrees that it will not give Tenant notice of termination for any
Particular Parking Lot (or any portion thereof) for sale or ground lease to an
unaffiliated third party the intended use of which is solely the construction of
a parking structure unrelated to and not part of the construction of other
improvements on any other portion of the Premises without first complying with
the provisions of Section 30 hereof. Upon such termination, the Base Rent shall
be adjusted as provided in Section 3.4. To be clear, Landlord may not terminate
this Lease (as to a whole or any portion of the Premises) without complying with
the provisions of Section 30 hereof if the purpose of such termination is to
have any third party, engage in a commercial surface parking operation (i.e., a
parking operation the same as, or similar to, that of Tenant unrelated and not
part of the construction of other improvements on any other portion of the
Premises) on the applicable terminated area.

2.3 Temporary Surrender. In addition to the Landlord’s right to terminate as
contained in Section 2.2, Landlord shall have the right to take temporary
repossession of a portion of a Particular Parking Lot in order to support
construction on adjacent property, regardless of whether such adjacent property
is owned by the Landlord. No such temporary possession shall be effective unless
the remainder of the Particular Parking Lot(s) that is affected continues to
have the same, or reasonably comparable, access to the same public streets that
existed prior to any such temporary surrender. Access will be considered
“reasonably comparable” if the change in access does not cause a material
adverse effect on Tenant’s ability to perform its parking business at the
applicable Particular Parking Lot(s). Tenant acknowledges that a portion of Lot
20 is temporarily being used to support construction on



--------------------------------------------------------------------------------

the northerly side of Elizabeth Street (“Lot 20 Construction Area”). Landlord
shall give Tenant thirty (30) days’ notice of such temporary possession which
shall become effective on the last to occur (a) the date specified in such
notice and (b) the provision of the required access to public streets. During
the period of such temporary possession, the Base Rent shall be adjusted as
provided in Section 3.4. Landlord may return any such withdrawn portion of the
Premises, including, without limitation, the Lot 20 Construction Area, to Tenant
at any time, but Tenant shall not be required to accept possession until all
construction equipment has been removed and the returned area has been restored
to at least its former condition, including where necessary repaving and
restriping.

3. Rent.

3.1 Definition. As used herein, the term Rent includes Base Rent, Percentage
Rent and all other monetary obligations of the Tenant under this Lease.

3.2 Base Rent. For the first year of this Lease, Tenant shall pay to Landlord in
good funds representing lawful currency of the United States for the payment of
debts monthly in advance on the first day of each month unless a different
period of time and method of payment is hereinafter provided Base Rent of
$51,776 per month. The first twelve-month period in which rent is herein payable
and each twelve-month period thereafter is hereinafter referred to as a “Lease
Year”. The first Lease Year shall commence on the first day of the term of this
Lease, January 1, 2017, and shall end on December 31, 2017. For the second Lease
Year and for each Lease Year thereafter, the monthly Base Rent shall be adjusted
so that it is equal to the monthly Base Rent in effect at the end of the
immediately preceding Lease Year multiplied by a fraction, the numerator of
which shall be the Consumer Price Index (CPI-U) (1982-1984 = 100) for the
immediately preceding December, and the denominator of which shall be the
Consumer Price Index for the month of December immediately preceding the
beginning of the prior Lease Year. As used herein, the Consumer Price Index
means the Consumer Price Index – All Cities Average Urban Wage Earners as
published by the Bureau of Labor Statistics of the Department of Labor of the
United States, or if no longer published, that index as determined by Landlord
which most closely reflects the components of the Consumer Price Index (CPI-U).
The Base Rent, as adjusted, shall remain in effect until the next adjustment
period and shall be paid in twelve equal monthly installments. In no event shall
the monthly Base Rent, as adjusted, be less than the monthly Base Rent for the
period immediately prior to such adjustment period. In the event that the amount
of such adjustment cannot be calculated prior to the effective date thereof, the
monthly Base Rent for the period prior to the effective date of such adjustment
shall continue to be paid by Tenant. As soon as Tenant shall be notified of the
amount of the adjustment, Tenant shall, within thirty (30) days, pay to the
Landlord the difference between the monthly Base Rent, as adjusted, for all
monthly periods occurring in whole or in part after the date such adjustment was
to be effective and the monthly Base Rent actually paid. Thereafter the monthly
Base Rent, as adjusted, shall be payable by the Tenant as herein provided.



--------------------------------------------------------------------------------

3.3 Percentage Rent. For each Lease Year during the term of this Lease, Tenant
shall pay to Landlord Percentage Rent equal to the positive difference, if any,
between (a) 50% of Tenant’s gross receipts derived from all of Tenant’s
activities on the Premises and (b) the Base Rent paid by Tenant for such Lease
Year. Within forty-five (45) days following the end of each Lease Year, Tenant
shall provide to Landlord a statement certifying the amount of total gross
receipts derived by Tenant from all of its activities on the Premises and the
amount, if any, due as Percentage Rent. If such statement shall show that an
amount of Percentage Rent is due hereunder, the statement shall be accompanied
by Tenant’s payment of such amount. Landlord shall have the right to examine in
Providence, Rhode Island Tenant’s books and records at Tenant’s principal place
of business on reasonable prior notice during regular business hours to
determine the accuracy of any such statement provided by Tenant. In the event of
any dispute concerning whether any amount is due hereunder, the matter shall be
submitted for determination to a regional or national accounting firm that does
no business with either Landlord or Tenant selected by Tenant within fifteen
(15) days of the provision of a list prepared by Landlord containing not more
than three firms. In the event Tenant fails to make a selection within said
fifteen (15) day period, Landlord may select a firm from such list and such
selection shall be binding on Tenant. If such accounting firm determines that
Tenant understated its gross receipts by 5% or more, then Tenant shall bear the
full cost of such accounting firm. Otherwise, Landlord and Tenant shall each pay
50% of the cost thereof.

3.4 Rent Adjustments.

a. In any case where Landlord exercises its right of termination as provided in
Section 2.2 hereof, or temporary repossession as provided in Section 2.3 hereof,
as to a portion of the Premises, the Base Rent after the effective date of such
termination shall be the product of (a) the Base Rent immediately prior to the
withdrawal or temporary repossession and (b) a fraction the numerator of which
shall be the number of usable parking spaces located on the Premises immediately
after the effective date of the partial termination or temporary repossession
and the denominator shall be the number of parking spaces located on the
Premises immediately before such partial termination or temporary repossession.
A “usable” parking space is a space that continues to be reasonably usable in
Tenant’s ordinary course of business, as opposed to a space that, for example,
but without limitation, is functionally cut off and not reasonably usable,
whether due to the particular configuration of the space



--------------------------------------------------------------------------------

re-taken by Landlord, or otherwise. Further, in the case of the termination of
this Lease as to only a portion of a Particular Parking Lot, it shall
nonetheless be deemed that no Base Rent is due as to the remainder of such
Particular Parking Lot if “reasonably comparable” (as defined in Section 2.3)
access does not continue to exist to the same public streets that existed prior
to such partial termination. Such Base Rent as so adjusted to reflect a
permanent termination of a portion of the Premises shall remain in effect (but,
to be clear, shall still be subject to the annual increases discussed in
Section 3.2) until the end of the Term of this Lease. Such Base Rent as so
adjusted to reflect a temporary repossession shall remain in effect (but, to be
clear, shall still be subject to annual increases discussed in Section 3.2)
until the portion of the Premises so repossessed is returned to Tenant, at which
time the reduction in Base Rent due to such temporary repossession shall end.
For avoidance of doubt, when the temporary repossession ends, the Base Rent
shall return to being, on a going forward basis, what it would have been had the
temporary repossession never occurred. Landlord and Tenant agree that upon
return of the Lot 20 Construction Area, the Base Rent shall be increased by
$2,800 per month, adjusted for any increase as required by Section 3.2 hereof

4. Utilities and Other Charges. Tenant will pay directly before the same become
delinquent all charges, duties, rates, license and permit fees and other amounts
of every description to which the Premises or any part thereof or any
improvement thereon erected or used by Tenant may, during the term hereof, be
assessed or become liable for electricity, refuse collection, telephone or any
other utilities or services or any connection or meters therefor, whether
assessed to or payable by Landlord or Tenant. Tenant will, within ten (10) days
after receipt of written demand by Landlord, furnish Landlord with receipts or
other evidence indicating that all such amounts have been paid. Provided,
however, that Tenant shall only be responsible for those charges and assessments
which are for the period of its occupancy of the Premises.

5. Taxes and Assessments. Landlord will pay and keep current the real estate
taxes assessed against the Premises.

6. Compliance with Laws and Regulations. Tenant will at all times during the
term hereof keep the Premises in good order and a strictly sanitary condition
and observe and perform all laws, ordinances, orders, rules and regulations now
or hereafter made by any governmental authority for the time being applicable to
the Premises or any improvement thereon or use thereof, and orders, rules and
regulations of the National Board of Fire Underwriters or similar organization,
all the foregoing in so far as the same may relate to the use of the Premises by
Tenant, and will indemnify Landlord against all actions, suits, damages and
claims by whomsoever brought or made



--------------------------------------------------------------------------------

by reason of the nonobservance or nonperformance of such laws, ordinances,
orders, rules and regulations, or of this covenant. Nothing herein shall
obligate the Tenant to construct any additional improvements on the Premises. In
the event the application of any such rule shall require the construction of
additional improvements, Landlord may (a) construct such improvements at its
sole cost and expense without any adjustment in Base Rent or (b) terminate the
Lease as to that portion of the Premises affected by such order and thereupon
the Base Rent shall be adjusted as specified in Section 3.4 hereof.

7. Inspection. Tenant will permit Landlord and its agents at all reasonable
times during the term hereof to enter the Premises and examine the state of
repair and condition thereof, and the use being made of the same. Landlord may
also enter upon the Premises (i) pursuant to Section 12 of this Lease, to
perform any repairs or maintenance which Tenant has failed to perform hereunder,
and (ii) to show the Premises to prospective purchasers, tenants and mortgagees.
Further, in the event that same is reasonably required in connection with the
investigation and/or remediation of (potential) Hazardous Materials at the
Premises, Landlord shall have the right to have test borings done on the
Premises, and in connection therewith will use reasonable, good faith effort to
avoid unreasonable interference with the Tenant’s business thereon.

8. Repair and Maintenance. Tenant will, at its own expense, from time to time
and at all times during the term hereof, maintain and keep the Premises,
together with all fixtures and items of personal property used or useful in
connection therewith, in as good order and condition as they now are or may be
put in, reasonable wear and tear and damage by the elements and such casualty
(unless caused by Tenant) against which insurance is not required of Tenant
hereunder excepted. Landlord acknowledges that Tenant is not required to carry
casualty insurance for damage to the Premises. Tenant will maintain the signs on
the Premises and fix all potholes that may develop. Tenant will have the benefit
of all warranties pertaining thereto. Tenant will remove snow and ice from the
Premises and keep adjacent sidewalks clean and free from ice and snow.

9. Use. Tenant shall use the Premises only for the operation of a surface
parking lot open to the public and other accessory use related to a surface
parking lot which are approved by Landlord, which approval shall not be
unreasonably withheld or delayed.

10. Notices re Premises. Landlord will forthwith furnish Tenant copies of any
notices it receives regarding the Premises from any third parties which relate
to the Tenant’s use and occupancy of the Premises.



--------------------------------------------------------------------------------

11. Insurance. Tenant agrees to maintain at all times public liability insurance
on an occurrence basis against all claims and demands for personal injury
liability (including, without limitation, bodily injury, sickness, disease, and
death) and damage to property which may be claimed to have occurred on the
Premises in the event of injury to any number of persons or damage to property,
arising out of any one occurrence, which shall, at the beginning of the Term, be
at least equal to $2,000,000, and to name Landlord and any mortgagees designated
by Landlord as additional insureds and furnish Landlord and any Landlord
mortgagee with the proof thereof; such insurance shall contain a provision that
the Landlord, and each such mortgagee although named as an insured, shall
nevertheless be entitled to recovery under said policy for any loss occasioned
to it, its servants, agents and employees by reason of the negligence of the
Tenant; all insurance required under the terms of this Lease shall be effected
with insurers having a general policyholders rating of not less than A in AM
Best’s latest rating guide and shall not be canceled or modified without at
least thirty (30) days’ prior written notice to each insured or additional
insured named therein. Tenant shall provide Landlord with certificates of all
insurance required to be carried by Tenant under the Lease at or prior to the
Commencement Date and at least thirty (30) days prior to the expiration of each
such policy. At the expiration of the fifth Lease Year, Landlord shall have the
right to engage a recognized insurance consultant at Landlord’s expense to
determine whether the amount and types of coverage required of Tenant under this
Lease continue to be commercially reasonably adequate to protect the interests
of Landlord (it being agreed that such insurance requirements are adequate as of
the date of this Lease). In the event such consultant recommends changes in
coverage and/or amounts pursuant to the foregoing, Tenant will use commercially
reasonable efforts to procure insurance reflecting the consultant’s
recommendations.

12. Landlord’s Costs and Expenses. If Tenant shall fail to comply with any of
its obligations hereunder, Landlord may, upon ten (10) days’ prior written
notice to Tenant (or without notice in case of emergency), take any such action
as may be reasonably required to cure any such default by Tenant. Tenant will
pay to Landlord, on demand, all costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord arising out of any such Landlord self-help
following a default, or other charges payable by Tenant hereunder, or in
connection with any litigation commenced by Tenant or by a third party against
Tenant (other than condemnation proceedings) to which Landlord, without any
fault on its part, shall be made a party. All such amounts owing to Landlord
shall constitute additional Rent hereunder.

13. Indemnification of Landlord.

13.1 Tenant shall indemnify and save harmless Landlord (regardless of Tenant’s
covenant to insure) against and from any and all claims by or on behalf of any
person or persons, firm or firms, corporation or corporations, arising from the
Tenant’s use, occupancy, conduct or management of the Premises, and shall
further



--------------------------------------------------------------------------------

indemnify and save Landlord harmless against and from any and all claims arising
during the term hereof from any condition of the Premises caused by Tenant, or
arising from any breach or default on the part of Tenant in the performance of
any covenant or agreement on the part of Tenant to be performed pursuant to the
terms of this Lease, or arising from any act of Tenant or any of its agents,
contractors, servants or employees to any person, firm or corporation occurring
during the term hereof in or about the Premise or upon or under said areas, and
from and against all costs, reasonable counsel fees, expenses or liabilities
incurred in or about any such claim or action or proceeding brought thereon. All
the foregoing is only to the extent not caused by the gross negligence or
willful misconduct of Landlord or its agents, contractors, servants, or
employees.

13.2 Tenant shall pay and indemnify Landlord against all reasonable legal costs
and charges incurred in obtaining possession of the Premises after a default of
Tenant or upon expiration or earlier termination of the term hereof, other than
by reason of any default of Landlord. In addition, and more generally, Tenant
shall reimburse Landlord for its reasonable legal costs and charges incurred in
enforcing any other covenant or agreement of Tenant herein contained (i.e. a
covenant or agreement other than one that relates to Tenant delivering
possession back to Landlord upon the expiration or termination of this Lease)
provided that Tenant shall be obligated to make such payments only if Landlord
prevails in such proceeding.

14. Liens.

14.1 Tenant will not commit, suffer any act or neglect whereby the Premises or
any improvements thereon or the estate of Landlord therein shall at any time
during the term hereof become subject to any attachment, judgment, lien, charge
or encumbrance whatsoever, except as herein expressly provided, and will
indemnify and hold Landlord harmless from and against all loss, costs and
expenses, including reasonable attorneys’ fees, with respect thereto.

14.2 If due to any act or neglect of Tenant, any mechanic’s, laborer’s or
materialmen’s lien shall at any time be filed against the Premises or any part
hereof, Tenant, within thirty (30) days after notice of the filing thereof shall
cause the same to be discharged of record by payment, bonding or otherwise, and
if Tenant shall fail to cause the same to be discharged, then Landlord may, in
addition to any other right or remedy, cause the same to be discharged, either
by paying the amount claimed to be due, or by procuring the discharge of such
lien by deposit or by bonding proceedings, and all amounts so paid by Landlord,
together with all reasonable costs and expenses incurred in connection
therewith, and together with interest thereon at the rate of ten percent (10%)
per annum from the respective dates of payment, shall be paid by Tenant to
Landlord, on demand, as additional Rent hereunder.



--------------------------------------------------------------------------------

14.3 Nothing in this Lease contained shall be deemed or construed in any way as
constituting the consent or request of Landlord, express or implied by inference
or otherwise, to any contractor, subcontractor, laborer, materialmen, architect
or engineer for the performance of any labor or the furnishing of any materials
or services for or in connection with the Premises or any part thereof. Notice
is hereby given that Landlord shall not be liable for any labor or materials or
services furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor, materials, or services shall attach
to or affect the fee or reversionary or other estate or interest of Landlord in
the Premises and in this Lease.

15. Default.

15.1 In the event that during the term hereof any of the following events shall
occur (each of which shall be an “Event of Default”)-

a. Tenant shall default in the payment of any installment of Rent or additional
Rent for ten (10) days after the same shall become due, without any requirement
of notice by the Landlord except for the first (if any) default in the payment
of Rent and such first default in the payment of Rent shall be an Event of
Default only if Tenant fails to pay the Rent then due within ten (10) days after
notice from Landlord;

b. Tenant or any permitted assignee of Tenant shall (i) apply for or consent to
an appointment of a receiver, a trustee or liquidator of it or of all or a
substantial part of its assets; (ii) make a general assignment for the benefit
of creditors; (iii) be adjudicated a bankrupt or insolvent; (iv) file a
voluntary petition in bankruptcy or a petition or an answer seeking
reorganization or an arrangement with creditors to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization or insolvency proceeding or
corporation action shall be taken by it for the purpose of effecting any of the
foregoing.

c. An order, judgment or decree shall be entered, without the application,
approval or consent of Tenant or any permitted assignee of Tenant by any court
of competent jurisdiction, approving a petition seeking reorganization of Tenant
or such assignee or appointing a receiver, trust or liquidator of Tenant or such
assignee or of all or a substantial part of its assets and such order, judgment
or decree shall continue unstayed and in effect for any period of sixty
(60) consecutive days; or



--------------------------------------------------------------------------------

d. Any other default by Tenant in performing any of its other obligations
hereunder shall continue uncorrected for ten (10) days after receipt of written
notice thereof from Landlord (unless the cure reasonably requires more than ten
(10) days, in which event Tenant shall have such further time as may be
reasonably required, provided that Tenant commences its efforts to cure within
such ten (10) day period and prosecutes such cure diligently to completion),
during which period Tenant or such assignee may cure the default; then in each
such event Landlord may, by giving written notice to Tenant, either

(a) terminate this Lease

(b) re-enter the Premises by summary proceedings or otherwise, expelling Tenant
and removing all of Tenant’s property therefrom, and relet the Premises and
receive the rent therefrom, or

(c) exercise any other remedies permitted by law.

Tenant shall also be liable for the reasonable cost of obtaining possession of
and reletting the Premises and of any reasonable repairs and alterations or
other payments necessary to prepare them for reletting. Any and all such amounts
shall be payable to Landlord upon demand. Notwithstanding anything contained
herein to the contrary, no termination of this Lease prior to the last day of
the term hereof, except as provided in Section 16 hereof, shall relieve Tenant
of its liability and obligations under this Lease, and such liability and
obligations shall survive any such termination.

15.2 In the event of any breach by Tenant of any of the covenants, agreements,
terms or conditions contained in this Lease, Landlord shall be entitled to
enjoin such breach of threatened breach and shall have the right to invoke any
right and remedy allowed at law or in equity, or by statute or otherwise, as
though reentry, summary proceedings and other remedies were not provided for in
this Lease.

15.3 Each right and remedy of Landlord provided for in this Lease shall be
cumulative and shall be in addition to every other right or remedy provided for
in this Lease or now or hereafter existing, at law or in equity, or by statute
or otherwise, and the exercise or beginning of the exercise by Landlord of any
one or more of the rights or remedies provided for in this Lease, or now or
hereafter existing at law or in equity, or by statute or otherwise, shall not
preclude the simultaneous or later exercise by Landlord of any or all other
rights or remedies provided for in this Lease, or now or hereafter existing at
law or in equity, or by statute or otherwise.

16. Eminent Domain. If the whole or any part of the Premises shall be condemned
or acquired by eminent domain for any public or quasi-public use or purpose,
then the term of this Lease shall cease and terminate as to the portion of the
Premises so condemned as of the date of vesting of title in such proceeding and
all rentals shall be paid up to the date of the vacating of the Premises (or
part thereof as the case may be) by Tenant and Tenant shall have no claim
against Landlord nor the condemning authority for the value of any unexpired
term of this Lease.



--------------------------------------------------------------------------------

In the event of any condemnation or taking as aforesaid, whether whole or
partial, Tenant shall not be entitled to any part of the award paid for such
condemnation and Landlord is to receive the full amount of such award, Tenant
hereby expressly waiving any right or claim to any part thereof. If only a
portion of the Premises shall be taken in any such eminent domain proceeding,
there shall be a proportionate adjustment of the Base Rent applying the
provisions of Subsection 3.4 (a), as though (for purposes of applying Subsection
3.4(a)) the condemnation/taking were a Landlord termination of the Lease as to
the area condemned/taken.

17. Condition of Premises. Tenant represents that the Premises, the sidewalks
and structures adjoining the same, and any subsurface conditions thereof, and
the present uses and non-uses thereof, have been examined by Tenant, and Tenant
agrees that it will accept the same in the condition or state in which they, or
any of them, now are, without representation or warranty, express or implied in
fact or by law, by Landlord, and without recourse to Landlord as to the nature,
condition or usability thereof, or the use or uses to which the Premises, or any
part thereof, may be put.

18. Independent Covenants – No Waiver.

18.1 Each and every of the covenants and agreements contained in this Lease
shall be for all purposes construed to be separate and independent covenants and
the waiver of the breach of any covenant contained hereby by Landlord shall in
no way or manner discharge or relieve Tenant from Tenant’s obligation to perform
each and every of the covenants contained herein.

18.2 If any term or provision of this Lease or the application thereof to any
person or circumstance shall to any extent be invalid or unenforceable, the
remainder of this Lease, or the application of such term or provision to persons
or circumstances other than those as to which it is invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Lease shall
be valid and shall be enforced to the fullest extent permitted by law.

18.3 The failure of either party to insist in any one or more cases upon the
strict performance of any of the covenants of this Lease shall not be construed
as a waiver or a relinquishment for the future of such covenant. A receipt by
Landlord of rent with knowledge of the breach of any covenant hereof shall not
be deemed a waiver of such breach, and no waiver by Landlord of any provision of
this Lease shall be deemed to have been made unless expressed in writing and
signed by Landlord. All remedies to which Landlord may resort under the terms of
this Lease or by law provided shall be cumulative.



--------------------------------------------------------------------------------

19. Landlord’s Mortgages; Landlord’s Right to Sell or Assign Rents.

19.1 Landlord shall have the right from time to time to mortgage its interest in
the Premises, provided that except as hereinafter specifically provided, all
such mortgages executed and delivered after the date of this Agreement shall be
subject and subordinate to this Lease. Landlord represents and warrants that
there are no mortgages on the Premises as of the date of this Agreement. All
such mortgages and any increases, renewals, modifications, consolidations,
replacements and extensions thereof are hereinafter collectively called
“Landlord’s Mortgages”. However, upon the written request of Landlord and
subject to the satisfaction of the conditions hereinafter set forth in this
Subsection 19.1, this Lease shall be subject and subordinate to any Landlord’s
Mortgages. In confirmation of such subordination, Tenant shall execute promptly
any instrument in recordable form requested by Landlord confirming such
subordination. Provided, however, that no such instrument shall modify or alter
the covenants, terms and conditions contained herein or Landlord’s obligations
hereunder. Tenant hereby appoints Landlord as Tenant’s attorney-in-fact, coupled
with an interest, to execute any such document for and on behalf of Tenant if
Tenant shall fail to execute and deliver the same to Landlord within ten
(10) business days after being requested in writing to do so by Landlord.
Provided further, however, that with respect to any Landlord’s Mortgages placed
upon the Property after the date of this Agreement, such subordination shall be
required only in the event that (and any such execution of such subordination
document by Landlord as attorney in fact for Tenant shall occur only in the
event that) the holder of such mortgage is a financial institution and shall be
conditioned upon Landlord first delivering to Tenant a non-disturbance agreement
signed by Landlord’s Mortgagee, in form and substance reasonably satisfactory to
Tenant and the holder of any leasehold mortgage, providing that such Landlord’s
Mortgagee will give Tenant and any leasehold mortgagee notice of default under
such Landlord’s Mortgage, and upon any foreclosure of such Landlord’s Mortgage,
Tenant’s possession of the Property shall not be affected by such foreclosure if
Tenant is not in default under the terms, conditions and covenants of this
Lease, and that such Landlord’s Mortgagee shall recognize this Lease (if Tenant
is not then in default hereunder) and each of Tenant and Landlord’s Mortgagees
shall attorn one to the other. It is understood and agreed that wherever in this
Lease Tenant may be required to obtain the approval of Landlord or to make any
policies of insurance payable to Landlord, such requirements may, at the
election of Landlord delivered in a written notice to Tenant, apply with like
force to the holder of any Landlord’s Mortgage of which Landlord gives Tenant
notice. In the case of approvals, the holder of Landlord’s Mortgage shall be
subject to the same consent standard (if any) as applies to Landlord under the
terms of this Lease. In no event shall Tenant be required to pay any installment
of principal or interest or other sums at any time due under any Landlord’s
Mortgage.



--------------------------------------------------------------------------------

19.2 Nothing contained in this Lease shall be deemed in any way to limit,
restrict or otherwise affect Landlord’s absolute right at any time or times to
convey its interest in the Premises, subject to this Lease, or to assign its
interest in this Lease, or to assign from time to time the whole or any portion
of the Rent or other sums and charges at any time paid or payable hereunder by
Tenant to Landlord, to a transferee designated by Landlord in a notice to
Tenant, and in any such case, Tenant shall pay the Rent and the other sums and
charges payable by Tenant to Landlord, or the portion thereof so assigned,
subject to the terms of this Lease, to Landlord’s said designee at the address
mentioned in any such notice. Provided, however, that any such conveyance or
assignment shall require the grantee or assignee to assume the obligations of
Landlord under this Lease, unless Landlord elects to remain liable under this
Lease, in which event, such conveyance or assignment shall not require the
grantee or assignee to assume the obligations of Landlord under this Lease. If,
in the case of any assignment or conveyance of Landlord’s entire reversionary
interest in the Premises, the grantee or assignee shall assume the obligations
of Landlord under this Lease, and Landlord shall be released from all
liabilities and obligations under this Lease accruing after such conveyance or
assignment.

20. Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing the covenants hereof on the part of Tenant to be performed, shall and
may peaceably and quietly have, hold and enjoy the Premises and all related
appurtenances, rights, privileges and easements throughout the term hereof
without any lawful (or unlawful) hindrance by Landlord and any person claiming
by, through or under it. Landlord shall not be deemed to have breached its
covenant of quiet and enjoyment if Tenant is unable to secure the necessary
permits to conduct surface parking on the Premises, or any renewals or
extensions of any such permits.

21. Return of Premises. At the expiration or sooner termination of the term
hereof, Tenant will remove from the Premises its property and that of all
claiming under it and will peaceably yield up to Landlord the Premises in as
good condition in all respects as the same were at the commencement of this
Lease, ordinary wear and tear, damage by the elements, by any exercise of the
right of eminent domain or by public or other authority, and by any casualty
excepted.



--------------------------------------------------------------------------------

22. Holdover. Tenant agrees to pay to Landlord twice the total of all Base Rent
then applicable for each month or portion thereof (in the event of a portion of
a month, the Base Rent shall be pro-rated on a per diem basis) that Tenant shall
retain possession of the Premises or any part thereof after the termination of
this Lease (unless and to the extent such holding over shall be pursuant to a
written agreement between Landlord and Tenant), whether by lapse of time or
otherwise, and also to pay all damages sustained by Landlord on account thereof;
the provisions of this subsection shall not operate as a waiver by Landlord of
any right of re-entry provided in this Lease or under law. Tenant shall also pay
all reasonable legal fees and damages incurred by Landlord as a result of such
holdover.

23. Limitation of Liability. Tenant shall neither assert nor seek to enforce any
claim for breach of this Lease against any of Landlord’s assets other than
Landlord’s interest in the Premises, and Tenant agrees to look solely to such
interest for the satisfaction of any liability of Landlord under this Lease, it
being specifically agreed that in no event shall Landlord (which term shall
include, without limitation, any of the officers, employees, agents, attorneys,
trustees, directors, partners, beneficiaries, joint ventures, members,
stockholders or other principals or representatives, disclosed or undisclosed,
thereof) ever be personally liable for any such liability.

24. No Recording of Lease. Tenant hereby acknowledges and agrees that it shall
not record this Lease or any notice or memorandum of this Lease in any land
evidence records or any other public record without the express prior written
consent of Landlord. Landlord hereby consents to Tenant recording a short form
notice of lease, provided that it is reasonably acceptable to Landlord’s
counsel, and provided that Tenant provides Landlord with an executed termination
of notice of lease, which Landlord may record upon the expiration or sooner
termination of this Lease. In the event of any such unauthorized recording,
Tenant shall be in default of this Agreement and Landlord shall have all rights
and remedies available under law or in equity as a result of such recordation
including, without limitation, the right to terminate this Lease. In addition to
the foregoing, Tenant hereby appoints Landlord as its attorney in fact to record
any and all documents necessary to clear record title to the Premises in the
event Tenant breaches the provisions of this Section 24 by recording a
memorandum of lease or other similar document in the Records of Land Evidence in
the City of Providence.

25. Assignment and subletting. Tenant will not assign this Lease, in whole or in
part, nor sublet or permit any use of the Premises, other than for off-street
parking of automobiles, nor license, nor pledge or encumber by mortgage or other
instruments its interest in this Lease without Landlord’s prior written consent,
which consent may be withheld by Landlord in its sole and absolute discretion.
This prohibition includes any subletting or assignment which would otherwise
occur by operation of law, merger, consolidation, reorganization, transfer or
other change of Tenant’s corporate or trustee in any federal or state
bankruptcy, insolvency, or other proceedings.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Landlord hereby consents to an assignment or
subletting to an affiliate of Tenant, meaning an entity controlling, controlled
by, or under common control with, Tenant, but Tenant shall remain liable
notwithstanding any such assignment or subletting. Consent by Landlord to any
assignment or subletting shall not constitute a waiver of the foregoing
prohibition with respect to any subsequent assignment or subletting.

In the event the Premises are sublet, in whole or in part, with Landlord’s
approval, any rents received by Tenant (less reasonable expenses) shall be split
equally between Tenant and Landlord. Rents due to Landlord shall be paid to
Landlord within fifteen (15) days after receipt of such rents by Tenant.

26. Use of Hazardous Material. Tenant shall not cause or permit any Hazardous
Material to be brought upon, kept or used in or about the Premises by Tenant,
its agents, employees, contractors or invitees without the prior written consent
of Landlord. If Tenant breaches the obligations stated in the preceding
sentence, or if contamination of the Premises by Hazardous Material otherwise
occurs unless caused by Landlord, its agents, employees, contractors, or
invitees or by migration from an adjacent or nearby site through no fault of
Tenant, Tenant shall indemnify, protect, defend and hold Landlord harmless from
any and all claims, judgments, damages, penalties, fines, costs, liabilities or
losses (including, without limitation, diminution in value of the Premises,
damages for the loss or restriction on use of rentable Premises or usable space
or of any amenity of the Premises, damages arising from any adverse impact on
marketing of Premises space, and sums paid in settlement of claims, reasonable
attorneys’ fees, consultant fees and expert fees) which arise during or after
the Term as a result of such contamination. This indemnification of Landlord by
Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local government agency or
political subdivision because of Hazardous Material present in the soil, surface
water or groundwater on, near or under the Premises unless such Hazardous
Material was present at the beginning of this Lease, was caused by Landlord, its
employees, agents, contractors or invitees, or migrated to the Premises from
some adjacent or nearby site through no fault of Tenant. As used herein, the
term “Hazardous Material” means any hazardous or toxic substance, material or
waste, including, but not limited to, those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40CFR part 302) and amendments thereto, or such substances,
materials and wastes that are or become regulated under any applicable local,
state or federal law. Landlord and its agents shall have the right, but not the
duty, to inspect the Premises at any time to determine whether Tenant is
complying with the terms of this Lease.



--------------------------------------------------------------------------------

27. Construction. The mention of the parties hereto by name or otherwise shall
be construed as including and referring to their respective successors and
assigns as well as to the parties themselves whenever such construction is
required or admitted by the provisions hereof; and all covenants, agreements,
conditions, rights, powers and privileges hereinbefore contained shall inure to
the benefit of and be binding upon the successors and assigns of such parties,
unless otherwise provided.

28. Permits. Tenant, at its cost, shall obtain any necessary permits for the
Premises from the Capital Center Commission and the City of Providence or the
State of Rhode Island.

29. Notices. Whenever notice shall be given under this Lease, the same shall be
in writing and shall be sent by certified or registered mail, return receipt
requested, or by recognized overnight carrier, as follows:

 

To the Landlord:    5 Steeple Street, Unit 303   

Providence, Rhode Island 02903, and

To Landlord’s   

Stephen J. Carlotti, Esq.

Attorney:   

Hinckley, Allen & Snyder LLP

  

100 Westminster Street

  

Providence, Rhode Island 02903

To the Tenant:    c/o Charles Meyers   

One Turks Head Place, Unit 1309

  

Providence, Rhode Island 02903, and

To the Tenant’s    Joshua Berlinsky, Esq. Attorney:   

Darrow Everett LLP

  

One Turks Head Place, 12th Floor

  

Providence, Rhode Island 02903

or to such other address or addresses as each party may from time to time
designate by like notice to the other. Said notice shall be valid and times
begin to run hereunder upon receipt of the party to which said notice is given.
Attorneys may give notices on behalf of their clients.

30. Right of First Offer. If Landlord determines to offer for sale or ground
lease, all or any portion of the Premises solely for the construction of a
parking garage or facility and for no other purpose, Landlord may not exercise
its right of termination set forth in Subsection 2.2 without first complying
with the provisions of this Section 30. Landlord shall give Tenant notice that
it proposes to offer to another, all or a portion of the Premises for the sole
use as a free standing parking garage and shall designate that portion of the
Premises subject to the proposed construction. Tenant shall have thirty
(30) days following the delivery of such notice to advise the Landlord of the



--------------------------------------------------------------------------------

terms and conditions on which it would be willing to purchase or ground lease
the portion of the Premises designated in Landlord’s notice. If Tenant fails to
respond to Landlord within said thirty (30) day period, then Landlord may sell
or ground lease without restriction that portion of Premises specified in
Landlord’s notice to a non-affiliated third party and may withdraw such portion
from this Lease effective as provided in Subsection 2.2. If Tenant makes a
proposal to Landlord within said thirty (30) day period, Landlord may either
accept the proposal or negotiate with Tenant. If Landlord and Tenant do not
enter into a definitive agreement within forty-five (45) days following Tenant’s
response, then Landlord shall be free to enter in a sale transaction or a ground
lease with a non-affiliated third party provided that the terms and conditions
of such sale or ground lease are no more advantageous to Landlord than Tenant’s
last proposal (specifically, Tenant’s last sale proposal if Landlord intends to
sell, or Tenant’s last ground lease proposal if Landlord intends to ground
lease) prior to the expiration of such forty-five (45) day period. If as part of
its proposal Tenant does not offer both a ground lease and sale option and
Landlord and Tenant does not enter into a definitive agreement within said
forty-five (45) day period, then Landlord will be free to sell or ground lease
to a non-affiliated third party, as the case may be (i.e., whichever of the two
[sale or ground lease] Tenant did not include in its proposal), the portion of
the Premises specified in Landlord’s notice without limitation if Tenant failed
to include such alternative in its proposal to Landlord. To be clear, in such
event Landlord would still be subject to the “no more advantageous” provision
set forth above as to the type of transaction (sale or ground lease) that Tenant
did propose.

31. Counterparts; “.pdf” Signatures. This Lease may be signed in counterparts.
Facsimile or “.pdf” signatures to this Lease shall be binding.

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
in duplicate as of the day and year first above written.

 

CAPITAL PROPERTIES, INC.     METROPARK, LTD. By:  

/s/ P. Scott Conti

    By:   

/s/ Charles Meyers

  P. Scott Conti, President        Charles Meyers, President